2sUjAti^\JU




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE


STATE OF WASHINGTON,                            No. 74206-0-


                          Respondent,

                  v.                            UNPUBLISHED OPINION


JOSE CARLOS SANCHEZ-RUIZ,

                          Appellant.            FILED: January 30, 2017

       Schindler, J. — A jury convicted Jose Carlos Sanchez-Ruiz of one count of

domestic violence assault in the second degree by strangulation in violation of RCW

9A.36.021(1)(g) and RCW 10.99.020. The court waived imposition of all discretionary

legal financial obligations (LFOs) except the $100 domestic violence penalty under

RCW 10.99.080(1). Sanchez-Ruiz argues the court violated RCW 10.01.160(3) by

imposing the discretionary domestic violence penalty without making an individualized

inquiry into his ability to pay.

       RCW 10.01.160(3) states:

       The court shall not order a defendant to pay costs unless the defendant is
       or will be able to pay them. In determining the amount and method of
       payment of costs, the court shall take account of the financial resources of
       the defendant and the nature of the burden that payment of costs will
       impose.

In State v. Blazina. 182 Wash. 2d 827, 837-38, 344 P.3d 680 (2015), the Supreme Court

held that RCW 10.01.160(3) requires the sentencing court to engage in an
No. 74206-0-1/2



individualized inquiry on the record into the defendant's current and future ability to pay

before imposing discretionary LFOs.

       RCW 10.99.080(1) gives the court the discretion to impose a domestic violence

penalty assessment. RCW 10.99.080(1) states, in pertinent part:

      All superior courts, and courts organized under Title 3 or 35 RCW, may
      impose a penalty assessment not to exceed one hundred dollars on any
      adult offender convicted of a crime involving domestic violence.[1]

      The State concedes the court did not make an individualized inquiry into

Sanchez-Ruiz's ability to pay and requests remand to strike imposition of the domestic

violence penalty. We accept the State's concession as well taken and remand to strike

imposition of the domestic violence penalty under RCW 10.99.080(1).




                                                ftlflc/MtQ,,
WE CONCUR:




        Emphasis added.